Citation Nr: 0933633	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected seizure disorder, currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for sleep apnea, 
claimed as secondary to a service-connected seizure 
disability. 

3.  Entitlement to service connection for an upper 
respiratory infection disability, claimed as secondary to a 
service-connected seizure disorder. 

4.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to a service-connected 
seizure disorder. 

5.  Entitlement to service connection for periodontitis, 
claimed as secondary to a service-connected seizure disorder. 

6.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as secondary to a service-connected seizure 
disorder. 

7.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 


WITNESSES AT HEARING ON APPEAL

The Veteran and F.D.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1986 to October 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Louis, Missouri. 

Procedural history

In March 1996, the Board granted the Veteran's claim of 
entitlement to service connection for a seizure disorder.  A 
rating decision issued later that month by the RO implemented 
the Board's decision and assigned a 10 percent disability 
rating.  The assigned disability rating was increased by the 
RO to 40 percent in a May 1997 rating decision. 

In the above-mentioned January 2004 rating decision, the RO 
continued the 40 percent disability rating assigned to the 
Veteran's seizure disorder, denied entitlement to TDIU and 
denied his claims of entitlement to service connection for 
sleep apnea, chronic fatigue, an upper respiratory infection, 
erectile dysfunction and periodontitis, claimed as secondary 
to his service-connected seizure disorder.  The Veteran has 
perfected an appeal of this decision. 

In July 2005, the Veteran testified at a personal hearing 
which was chaired by a Decision Review Officer at the RO.  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In January 2008, the Board remanded the Veteran's claim for 
additional evidentiary development.  Supplemental statements 
of the case were issued in November 2008 and April 2009 by 
the RO, which continued the denial of the claim.  The case is 
once again before the Board. 

Subsequent to the April 2009 SSOC, the Veteran submitted a 
statement directly to the Board.  The RO has not considered 
this statement.  However, it is duplicative of the Veteran's 
prior assertions which have already been considered by the 
RO.  Therefore, a waiver of initial consideration by the 
agency of original jurisdiction is not necessary.  See 38 
C.F.R. § 20.1304 (2008).

The issues of entitlement to service connection for chronic 
fatigue and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.

Referred issue

The Veteran has repeatedly stated that his sleep apnea, 
respiratory infections, erectile dysfunction, periodontitis, 
and chronic fatigue are the result of being improperly 
proscribed excessive medication for his seizure disorder.  
While these issues have been adjudicated on a secondary 
service connection basis, the record reflects that they have 
not been adjudicated under 38 U.S.C. § 1151.  Accordingly, 
the issue of entitlement to compensation under 38 U.S.C. 
§ 1151 is referred to the RO for appropriate action. See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].

FINDINGS OF FACT

1.  For the period from January 1, 2001 through December 31, 
2001, from January 1, 2004 through December 31, 2004, and 
from January 1, 2007, the evidence of record indicates that 
the Veteran's seizure disorder manifests as major seizures of 
approximately two major seizures over the period of a year.

2.  For the period from January 1, 2002 through December 31, 
2003, the record contains competent clinical evidence 
sufficient to establish that the Veteran 's service-connected 
seizure disorder manifested as major seizures that occurred, 
on average, three times a month. 

3.  For the period from January 1, 2005 through December 31, 
2006 the evidence of record indicates that the Veteran's 
service-connected seizure disorder manifested as major 
seizures that occurred, on average, four times a year. 

4.  The competent medical evidence of record does not 
indicate or suggest any nexus between the Veteran's sleep 
apnea and his service-connected seizure disorder.

5.  The competent medical evidence of record does not support 
a finding that a diagnosed chronic respiratory disability 
currently exists.

6.  The competent medical evidence of record does not 
indicate or suggest any nexus between the Veteran's erectile 
dysfunction and his service-connected seizure disorder.
 
7.  The competent medical evidence of record does not 
indicate or suggest any nexus between the Veteran's 
periodontitis and his service-connected seizure disorder.




CONCLUSIONS OF LAW

1.  For the period from January 1, 2001 through December 31, 
2001, from January 1, 2004 through December 31, 2004, and 
from January 1, 2007, the schedular criteria for a disability 
rating in excess of 40 percent have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8910 (2008); Hart v. Mansfield, 21 Vet. App. 
505 (2007).

2.  For the period from January 1, 2002 through December 31, 
2003 the schedular criteria for a 100 percent rating for the 
Veteran's seizure disorder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2008); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

2.  For the period from January 1, 2005 through December 31, 
2006 the schedular criteria for a 60 percent rating for the 
Veteran's seizure disorder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2008); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

4.  Sleep apnea is not due to, the result of, or aggravated 
by, the Veteran's service-connected seizure disorder.  38 
C.F.R. § 3.310 (2008).

5.  A chronic upper respiratory disability is not due to, the 
result of, or aggravated by, the Veteran's service-connected 
seizure disorder.  38 C.F.R. § 3.310 (2008).

6.  Erectile dysfunction is not due, the result of, or 
aggravated by, the Veteran's service-connected seizure 
disorder.  38 C.F.R. § 3.310 (2008).

7.  Periodontitis is not due to, the result of, or aggravated 
by, the Veteran's service-connected seizure disorder.  38 
C.F.R. § 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a disability rating in 
excess of 40 percent for his service-connected seizure 
disorder.  He also seeks entitlement to service connection 
for sleep apnea, an upper respiratory infection disability, 
erectile dysfunction and periodontitis, all claimed as 
secondary to his service-connected seizure disability.  As 
discussed elsewhere in this decision, the Veteran's claims of 
entitlement to service connection for chronic fatigue, 
claimed as secondary to a service-connected seizure 
disability, and entitlement to TDIU are being remanded for 
further development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In January 2008, the Board remanded the case to the AMC in 
order to obtain the Veteran's Social Security Administration 
records.  The Veteran's claim was then to be readjudicated.

The record reveals that the AMC requested the Veteran's 
records from the Social Security Administration in February 
and May 2008.  In response, the Social Security 
Administration indicated that they were unable to locate any 
records for the Veteran.  It is apparent that any further 
attempt to locate these records would be futile. Cf. Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  The Veteran's claim 
was readjudicated via the November 2008 and April 2009 SSOCs.  
Thus, the Board's remand instructions have been complied with 
to the extent possible.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for secondary service connection and increased 
rating claims in letters from the RO dated August 26, 2002, 
and August 14, 2008.  Specifically, the Veteran was informed 
that that to establish a secondary service-connected claim, 
the evidence would have to show a relationship between his 
claimed condition and his service-connected condition.  To 
establish an increased rating, the August 2008 letter 
informed the Veteran that his disability rating could be 
changed if his condition changed. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA notice letters, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the October 
2003 letter advised the Veteran that VA would assist him with 
obtaining "relevant Federal records, including service 
medical records, VA Medical Center records, and records from 
other Federal agencies, such as the Social Security 
Administration." With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources." Furthermore, 
the VA included a copy of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.  

The October 2003 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter.] 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced August 2008 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the August 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Subsequent to Dingess, the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
the veteran: (1) that, to substantiate a claim, the veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the notice letter must 
provide at least general notice of that requirement; (3) that 
if an increase in disability is found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) of examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The Veteran was provided specific notice of the Court's 
decision in Vazquez-Flores v. Peake in the above-mentioned 
August 2008 letter.  The Board recognizes that notice of the 
Court's decisions in Dingess and Vazquez were mailed to the 
Veteran after adjudication of his claims by the RO.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  However, 
there is no timing problem as to Dingess or Vazquez notice.  
Specifically, since the Veteran's claims were readjudicated 
in the November 2008 and April 2009 SSOCs, following the 
issuance of the August 2008 letter, the essential fairness of 
the adjudication was not affected. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment dental records, private medical 
records, VA outpatient medical records and provided him with 
a VA examination.  
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in September 
2003.  The report of this examination reflects that the 
examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in July 2005 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

I.  Entitlement to an increased disability rating for a 
service-connected seizure disorder, currently evaluated as 40 
percent disabling.

Relevant law and regulations 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008). Separate diagnostic 
codes identify the various disabilities. See 38 C.F.R. Part 
4.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  See 38 C.F.R. § 4.121 (2008).

Under the General Rating Formula for Major and Minor 
Epileptic Seizures, a 100 percent rating is warranted for 
averaging at least 1 major seizure per month during the 
preceding year; an 80 percent rating is warranted for 
averaging at least 1 major seizure in 3 months over the prior 
year, or more than 10 minor seizures weekly; a 60 percent 
rating is warranted for averaging at least 1 major seizure in 
4 months over the prior year, or 9-10 minor seizures per 
week; a 40 percent evaluation is assignable when there is 
evidence of at least one major seizure in the last six months 
or two in the last year; or averaging at least five to eight 
minor seizures weekly. 38 C.F.R. § 4.124a, DC 8914 (2008).

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associates with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements o f the arms, trunk, or head or sudden loss 
of postural control.  See 38 C.F.R. § 4.124a (2008) 
[Diagnostic Code 8911, notes (1) and (2)].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology. Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002); see also 
38 C.F.R. § 3.400 (2008).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

Analysis

Schedular rating

The Veteran's seizure disorder is currently rated under 38 
C.F.R. § 4.124a, Diagnostic Code 8911 [epilepsy, petit mal].  
The evidence of record indicates that the Veteran's 
disability results in periods of unconsciousness with bladder 
incontinence.  Witnesses have reported that the Veteran 
convulses during these episodes and he has testified that he 
will have a headache, nausea, and fatigue after a seizure.  
See the July 2005 DRO hearing transcript.  His seizures have 
been described as grand mal seizures.  See, e.g., a November 
2002 VA treatment record.  Accordingly, the Board finds that 
Diagnostic Code 8910 [Epilepsy, grand mal] is a more 
appropriate Diagnostic Code.  In any event, the Board 
observes that all epilepsies are rated under the same 
criteria in the rating schedule.  Accordingly, changing the 
assigned diagnostic code will not result in any prejudice the 
Veteran.  The Board will therefore rate the Veteran's seizure 
disability under Diagnostic Code 8910.

The Veteran filed his claim for an increased disability 
rating on January 18, 2002.  Therefore, the relevant time 
period under consideration is from January 18, 2001 to the 
present.  The question to be answered by the Board, then, is 
whether an evaluation in excess of 40 percent may be assigned 
for the disability at issue for any period from January 2001 
to the present. 

The evidence of record indicates that the Veteran has been 
prescribed medication to control his seizure disability, 
however, his medical records contain multiple references to 
periods of noncompliance.  For example, VA clinical records 
reflect that when the Veteran was seen in April 2001, he 
reported that he was not on medication.  When seen in June 
2001, he reported that he had stopped taking medications in 
1997.  Similarly, in April 2005, it was noted that the 
Veteran had had a seizure "due to noncompliance" with his 
medication.  In July 2008 the Veteran "expressed frustration 
about having to take 2 antiepileptic drugs and stated he'll 
only take one."  The treatment record documents that the 
Veteran was advised that his current regimen was the standard 
of care, but that "he was willing to accept the increased 
risk of seizures so he'll only have to take one drug."  
While the record indicates that the Veteran was having 
seizures when he complied with his medication regimen, he was 
described as "reluctant" to consider increasing his 
medication.  

With respect to the frequency of the Veteran's seizures.  
When seen at a VA clinic in April 2001, the Veteran 
complained of having had a seizure the previous month.  When 
seen in June 2001, he reported having 2 to 3 seizures per 
month.  A November 2002 VA treatment record documents the 
Veteran's complaints of two to three grand mal seizures a 
month.  During the September 2003 VA examination, the Veteran 
indicated that he was experiencing seizures three to four 
times a month.  VA treatment records indicate that the 
Veteran experienced two seizures in February 2004.  He had 
one seizure on March 6, and March 9, 2005.  See an October 
2005 VA treatment record.  During the July 2005 DRO hearing, 
the Veteran testified to having two seizures that month.  
[While the November 2005 VA examiner indicated that the 
Veteran had a seizure in December 2004, a review of the 
records indicates that a seizure occurred in December 2003.]  
A July 14, 2008 VA treatment note documents that the Veteran 
had a seizure that month with his last seizure occurring 
several months before.  In June 2008, the Veteran indicated 
that his last seizure was five months prior.  The Board notes 
that there are no medical reports or lay statements 
describing any other seizures occurring during 2008.  

Based on the record, the Board finds that for the period from 
January 1, 2001 through December 31, 2001, from January 1, 
2004 through December 31, 2004, and from January 1, 2007, a 
40 percent rating is assigned.  A 100 percent rating may be 
assigned for the period from January 1, 2002 through December 
31, 2003, the year the Veteran averaged at least one major 
seizure a month.  A 60 percent disability rating may be 
assigned for January 1, 2005 through December 31, 2006, the 
years the Veteran averaged four major seizures a year.  

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the May 2005 
5Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected seizure disability.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations due to his seizure disability. 

With respect to employment, the evidence of record indicates 
that the Veteran is unemployed.  The fact that a Veteran may 
be unemployed or has difficulty obtaining employment is not 
determinative. The ultimate question is whether the Veteran, 
because of his service-connected disability, is incapable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  The 
frequency of the Veteran's seizures have been discussed above 
and are contemplated in his currently assigned disability 
ratings.  In a December 2003 statement, A.B., M.D., indicated 
that the Veteran is unemployable due to his seizure 
disability and sleep apnea.  As noted above, the Board is 
assigning a 100 percent disability rating for this time 
period. 

In this case there is no evidence of an exceptional or 
unusual clinical picture, or of any other reason why 
extraschedular rating should be assigned.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of the case for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.

II.  Service connection for sleep apnea, an upper respiratory 
infection disability, erectile dysfunction, and 
periodontitis, claimed as secondary to a service-connected 
seizure disorder. 

The Veteran has repeatedly asserted that the medication he 
was proscribed for his service-connected seizure disorder 
resulted in the above-listed disabilities.  In the interest 
of economy, because they involve the application of similar 
law to virtually identical facts, these four issues will be 
addressed together.



Relevant law and regulations 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis 

As an initial matter, the Board observes that the Veteran has 
not contended that his sleep apnea, upper respiratory 
infection, erectile dysfunction, or periodontitis are 
directly due to his military service.  Moreover, there is 
nothing in the Veteran's service medical records or elsewhere 
in the claims folder which even remotely suggest that such is 
the case.  The Board's discussion will therefore be devoted 
exclusively to the matter of secondary service connection.

With respect to the first element, a currently diagnosed 
disability, the medical evidence indicates that the Veteran 
has been diagnosed with sleep apnea and mild generalized 
adult periodontitis.  Wallin element (1) has therefore been 
met with respect to these two issues.  

During the September 2003 VA examination, the Veteran 
reported "a lack of sexual desire and difficulty maintaining 
erections" while taking his proscribed antiepileptic 
medication.  He further indicated that since he stopped 
taking this drug, he "can have erections, but [has] problems 
with early ejaculation."  Wallin element (1) has arguably 
been satisfied.

Concerning the Veteran's upper respiratory infection claim, 
there is no medical evidence indicating that the Veteran has 
been diagnosed with an upper respiratory tract infection.  
During the September 2003 VA examination, the Veteran 
reported "brown-colored sputum spit up in the morning" and 
"nasal discharge and a blocked nose."  A clinical 
evaluation of the Veteran's lungs revealed good air entry 
without any rales or rhonchi.  A pulmonary function text was 
normal.  The Veteran has not been diagnosed with an upper 
respiratory tract infection.  

The medical evidence indicates that the Veteran has 
complained of sinus congestion.  See a November 2004 VA 
treatment record.  While the Veteran is certainly competent 
to testify to the existence of sinus congestion, he is not 
competent to identify the existence of an upper respiratory 
tract infection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Symptoms alone, 
such as congestion, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

The Veteran has been afforded the opportunity to identify or 
submit evidence showing that she has a current respiratory 
disability.  He has not identified or submitted any such 
evidence.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits]; see also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [the duty to 
assist is not a one-way street].   

Crucial to the award of service connection is the existence 
of disability. Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [noting that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  In the absence of competent medical diagnosis 
of a respiratory tract infection for which service connection 
could be granted, service connection may not be granted.  
Wallin element (1) has not been met for this issue, and the 
claim fails on that basis alone.  

With respect to Wallin element (2), evidence of a service-
connected disability, the Veteran was granted service 
connection for a seizure disability by the Board in a March 
1996 decision. 

With respect to Wallin element (3) medical nexus, after 
providing the Veteran with a physical examination and 
reviewing his medical history, the September 2003 VA examiner 
explained that sleep apnea, an upper respiratory infection, 
erectile dysfunction and periodontitis are not a side effect 
of his seizure medication.  As a result the VA examiner 
opined that the claimed disabilities were "not at least as 
likely as not related to" his antiepileptic seizure 
medication.  With respect to the Veteran's periodontitis 
claim, a VA dental examination was conducted in September 
2003.  In the examination report, the VA examiner stated that 
that the Veteran's periodontitis was not drug induced and 
"is most likely related to poor oral hygiene."  In this 
regard, the Board finds that there has also been no 
indication by competent clinical evidence of record of 
chronic aggravation of any disability for which service 
connection is sought, by the service-connected seizure 
disorder, to include medication taken therefor.

There is no other competent medical nexus opinion of record.  
To the extent that the Veteran contends that his sleep apnea, 
upper respiratory infection erectile dysfunction, or 
periodontitis are caused by, aggravated or is otherwise a 
result of his service-connected seizure disability, any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

The Veteran has submitted various Internet articles in 
support of his claim.  One article, entitled "August 2003 
Legal Case Study," describes an individual who had an 
overdose of the same seizure medication the Veteran was 
proscribed.  However, the article does not describe the 
individual as suffering from any of the disabilities that the 
Veteran now seek service connection for.  Additional Internet 
articles describe the Veteran's mediation, its toxicity, and 
sleep apnea.

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 
Here, the treatise evidence which has been submitted by the 
Veteran is general in nature and does not specifically relate 
to the facts and circumstances surrounding his particular 
case.  The Internet articles regarding the Veteran's seizure 
medication, its toxicity and sleep apnea are of no probative 
value and do not establish any of the missing Wallin 
elements.

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's sleep apnea, 
upper respiratory infection, erectile dysfunction, and 
periodontitis are not related to his service-connected 
seizure disability.  Accordingly, Wallin element (3), medical 
nexus, has not been satisfied, and the claim fails on this 
basis.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
sleep apnea, upper respiratory infection, erectile 
dysfunction, and periodontitis, claimed as secondary to a 
service-connected seizure disorder.  The benefit sought on 
appeal is accordingly denied. 




ORDER

Entitlement to a disability rating in excess of 40 percent 
for service-connected seizure disability for the periods from 
January 1, 2001 through December 31, 2001, from January 1, 
2004 through December 31, 2004, and from January 1, 2007, is 
denied. 

Entitlement to a 100 percent rating, for the Veteran's 
service-connected seizure disability, for the period from 
January 1, 2002 through December 31, 2003, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to a 60 percent rating, for the Veteran's 
service-connected seizure disability, for the period from 
January 1, 2005 through December 31, 2006, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to service connection for sleep apnea, claimed as 
secondary to a service-connected seizure disability, is 
denied. 

Entitlement to service connection for an upper respiratory 
infection disability, claimed as secondary to a service-
connected seizure disorder, is denied. 

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to a service-connected seizure disorder, 
is denied. 

Entitlement to service connection for periodontitis, claimed 
as secondary to a service-connected seizure disorder is 
denied. 




REMAND

After having carefully considered the Veteran's claims for 
service connection for chronic fatigue syndrome, claimed as 
secondary to a service-connected seizure disorder, and for 
entitlement to TDIU, and for reasons expressed immediately 
below, the Board finds that these matters must be remanded 
for additional evidentiary and procedural development.

Reasons for remand

Medical opinion

The Veteran is competent to testify to the existence of 
fatigue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  As discussed in detail above, the Veteran has been 
service-connected for a seizure disability.  

This case presents a certain medical question which cannot be 
answered by the Board, namely whether the fatigue the Veteran 
has complained of is a symptom of a chronic fatigue 
disability if so, whether there is a relationship between the 
Veteran's fatigue disability and his seizure disability. See 
Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions]. This question must be addressed 
by an appropriately qualified medical professional.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

TDIU

The issue of entitlement to TDIU is inextricably intertwined 
with the Veteran's claim of entitlement to service connection 
for chronic fatigue.  In other words, if service connection 
is granted for this claim, it may impact the TDIU claim.  See 
Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
[where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together]; see also Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  Action on the Veteran's TDIU claim is therefore 
deferred.

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for a physician to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the Veteran's 
complaints of chronic fatigue are due to a 
separate and distinct chronic fatigue 
disability, and if so, whether this 
disability is etiologically due to, or 
chronically aggravated by, his service-
connected seizure disability.  If the 
reviewing physician finds that physical 
examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished. A report should be 
prepared and associated with the Veteran's 
VA claims folder.

2.  VBA should then readjudicate the 
Veteran's claims of entitlement to service 
connection for chronic fatigue and 
entitlement to TDIU.  If any benefit 
sought on appeal remains denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


